MODIFY and AFFIRM; and Opinion Filed October 20, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01434-CR
                                     No. 05-13-01435-CR

                            CAL MAURICE BUTLER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F06-65524-V, F06-65525-V

                              MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown
                                  Opinion by Justice O’Neill

       Cal Maurice Butler waived a jury, pleaded guilty to two offenses of aggravated assault

with a deadly weapon involving family violence. See TEX. PENAL CODE ANN. § 22.02(a)(2)

(West 2011). He also pleaded true to two enhancement paragraphs in each case. The trial court

assessed punishment at forty years’ imprisonment in each case. On appeal, appellant’s attorney

filed a brief in which he concludes the appeals are wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978).
Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313, 319–21

(Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders cases).

          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          Although not arguable issues, we note there is an error in each of the trial court’s

judgments. Although appellant pleaded true to two enhancement paragraphs in each case and the

trial court found the enhancement paragraphs true, the judgments incorrectly show “n/a” in the

section related to the pleas and findings on the enhancement paragraphs. Accordingly, we

modify the trial court’s judgments to show (1) the pleas to the first and second enhancement

paragraphs are true and (2) the findings on the first and second enhancement paragraphs are true.

See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

          As modified, we affirm the trial court’s judgments.




                                                       /Michael J. O'Neill/
                                                       MICHAEL J. O’NEILL
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47

131434F.U05
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


CAL MAURICE BUTLER, Appellant                     Appeal from the 292nd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01434-CR        V.                      F06-65524-V).
                                                  Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                      Justices Lang-Miers and Brown
                                                  participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“True.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered October 20, 2014.
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


CAL MAURICE BUTLER, Appellant                     Appeal from the 292nd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01435-CR        V.                      F06-65525-V).
                                                  Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                      Justices Lang-Miers and Brown
                                                  participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       The section entitled “Plea to 2nd Enhancement/Habitual Paragraph” is modified to show
“True.”

      The section entitled “Findings on 2nd Enhancement/Habitual Paragraph” is modified to
show “True.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered October 20, 2014.